     Case 6:20-bk-14295-MW            Doc 59 Filed 08/31/20 Entered 08/31/20 12:59:52              Desc
                                       Main Document Page 1 of 1



1
2
                                                                       FILED & ENTERED
3
4                                                                             AUG 31 2020
5
                                                                         CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
6                                                                        BY craig      DEPUTY CLERK


7
8
                                 UNITED STATES BANKRUPTCY COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                       RIVERSIDE DIVISION
11
12   In re:                                            Case No.: 6:20-bk-14295-MW

13   LCF LABS INC.                                     CHAPTER 11

14                                                     ORDER CONTINUING STATUS
                                                       CONFERENCE
15
                                                       Date:      August 13, 2020
16                                                     Time:      9:00 AM
                                         Debtor(s).    Courtroom: 225
17
18
19             The Court continues this status conference to October 8, 2020 at 9:00 a.m. In
20   view of the coronavirus pandemic, telephonic appearances through CourtCall will be
21   required until further notice. An updated status report is due September 24, 2020.
22             IT IS SO ORDERED.
23                                                    ###
24
25
26
27            Date: August 31, 2020

28
